Name: Commission Regulation (EC) No 1775/98 of 12 August 1998 concerning Regulation (EC) No 1218/96 relating to the partial exemption from the import duty for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and the Republic of Romania
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  Europe;  international trade;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 13. 8. 98L 226/10 COMMISSION REGULATION (EC) No 1775/98 of 12 August 1998 concerning Regulation (EC) No 1218/96 relating to the partial exemption from the import duty for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and the Republic of Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EC) No 1218/96 of 28 June 1996 relating to the partial exemption from the import duty for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and the Republic of Romania (3), as last amended by Regulation (EC) No 32/98 (4), specifies the quantities of barley and common wheat originating in the Czech and Slovak Republics and the Republic of Hungary which enjoy preferential access under the Interim Agreement concluded with those countries; Whereas the Commission must fix a single coefficient for reducing the quantities in the import licences applied for where these quantities exceed the quantities in the annual quota; whereas applications for import licences submitted on 10 August 1998 for wheat from the Republic of Hungary relate to 47 424 893 tonnes and the maximum quantity which may be imported is 168 303 tonnes at a duty reduced by 80 %, HAS ADOPTED THIS REGULATION: Article 1 Applications for licences for the Hungary' quota provided for in Regulation (EC) No 1218/96 at an import duty reduced by 80 % for common wheat and falling within CN codes 1001 90 99 and 1001 10 00 submitted on 10 August 1998 and forwarded to the Commission, shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,00354883. Article 2 This Regulation shall enter into force on 13 August 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 August 1998. For the Commission Martin BANGEMANN Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 161, 29. 6. 1996, p. 51. (4) OJ L 5, 9. 1. 1998, p. 4.